Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
See Office Action filed 11/24/20. 
Status of Claims
Applicant’s reply filed on 9/7/21 is acknowledged.  Claims 5-6 and 15 were canceled.  Claims 11-14 and 16-29 were withdrawn with traverse in the reply filed 8/25/20.  Claims 1-4, 7-14, and 16-29 are pending.  Claims 1-4 and 7-10 are under examination.
Response to Reply
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected because it is unclear how the claim language “two or more outlet ports independent from the two or more inlet ports” structurally further define the claimed device component.  What structural features cause the outlet ports to be independent from the inlet ports?

Claim 7 is rejected because the scope of the claim with regard to the claim language, “the two or more inlets and the two or more outlets are connected via peripheral channels running along an exterior edge of the closed chamber,” is unclear in light of the claim language, “two or more outlet ports independent from the two or more inlet ports,” in claim 1.  Because claim 7 recites that the inlets and outlets are connected via channels, it is unclear how the inlets and outlets are independent from each other.  For examination purposes, because claim 7 is dependent on claim 1, the Office will interpret the outlet ports being independent from the inlet ports in light of claim 7, which recites that the inlets and outlets are connected via channels. 
Claim 7 is rejected because “the two or more inlets” and “the two or more outlets” raise an antecedent basis issue.  The Office suggests amending the rejected claim language to “the two or more inlet ports” and “the two or more outlet ports”.
Claims 9 and 10 are rejected because first inlet, second inlet, first outlet, and second outlet are unclear and appear to raise an antecedent basis issue.  Are these referring to the two or more inlet ports and the two or more outlet ports?  If these are different structural features, then what is the structural relationship between the first inlet, second inlet, first outlet, and second outlet; and the two or more inlet ports and the two or more outlet ports?
Claims 9 and 10 are rejected because the scope of each claim is unclear in light of the claim language, “two or more outlet ports independent from the two or more inlet 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-4 and 7-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically claims 7 and 9-10 are rejected as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends for the reasons explained in the 112(b) rejections above.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Interpretation
A “wherein” clause may have a limiting effect on a claim if the language limits the claim to a particular structure.  MPEP 2111.04.  The determination of whether a “wherein” clause is a limitation in a claim depends on the specific facts of the case. While all words in each claim are considered in judging the patentability of the claim language, including functional claim limitations, not all limitations provide a patentable distinction. 	
With regard to the claim language in claim 1, “wherein the two or more inlet ports and the two or more outlet ports are located so that the flow of the two or more fluids into the interior spaces results in formation of a gradient across the interior space,” the claim language will be broadly interpreted because the claim language does not positively claim any specific structural position, location, or arrangement of the inlet ports and outlet ports with respect to the interior space of the chamber.  Also, because paragraph [0056] of applicant’s published application recites “it should be understood that the arrangement and orientation of the inlets 110 and outlets 115 in FIG. 1 is illustrative only and that other configurations of inlets and outlets around the gradient chamber 115 are within the scope of the invention,” the claim language will be broadly interpreted.	
Prior Art Rejections
In light of applicant’s claim amendments, the prior art rejections are modified. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Locascio et al. (“Locascio,” US Pub. No. 2009/0311737, previously cited) in view of Kamm et al. (“Kamm,” US Pub. No. 2014/0057311, previously cited).
As to claim 1, Locascio discloses a microfluidic device component for establishing a gradient, comprising: a closed chamber defining an interior space (e.g., chamber G); and two or more inlet ports (e.g., inlets) that deliver two or more different fluids to the interior space of the chamber and two or more outlet ports (e.g., outlets) independent from the two or more inlet ports (see 112 rejection above for the interpretation of the italicized claim language; see e.g., fig. 4, outlet ports (e.g., 134, 144) independent from inlet ports (e.g., 130, 140); in fig. 5, outlet ports (e.g., 235, 245) independent from inlet ports (e.g., 236, 246); in e.g., figs. 2 and 3, outlet ports independent from inlet ports.  See e.g., [0055] et seq.), wherein the two or more inlet ports and the two or more outlet ports are located so that the flow of the two or more fluids into the interior spaces results in formation of a gradient across the interior space (e.g., concentration gradient, [0054] et seq.).
With regard to claim 1, while Locascio discloses three or more horizontal spacers in the chamber (e.g., figs. 25-27 and [0115]), Locascio does not specifically disclose the spacers are columns, and wells between the columns.  Kamm discloses regions between the columns as shown in e.g., fig. 16A and [0068] et seq. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have wells between the columns because this structural arrangement would allow the device to be used as a high throughput device, which can yield more statistically significant results (e.g., [0069] of Kamm).

As to claim 7, see e.g., [0055] et seq. of Locascio, which discloses several convection units are located about the periphery of a microchamber.  See also 112 rejection above. 
As to claim 8, see e.g., [0078] and [0128] of Locascio which discloses access ports 500 micrometers deep. 
As to claim 9, see e.g., fig. 2-14 of Locascio, which discloses a first inlet and outlet at a first vertex, and a second inlet and outlet at a second vertex of the chamber.  See also 112 rejection above.
As to claim 10, while Locascio discloses at least three access ports positioned around the chamber (e.g., figs. 2-14), Locascio does not specifically disclose the access ports are separated by an angle of 130 to 220 degrees.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the positions of the access ports to an angle of separation between 130 to 220 degrees because Locascio recognizes that the gradients can be customized or otherwise tailored with modifications to the shape of the chamber and the position and size of the access ports (e.g., see [0101] of Locascio).  Furthermore, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Locascio in view of Kamm, as applied to claim 1 above, and further in view of Breznak et al. (“Breznak,” US 5589352, previously cited).
See Locascio and Kamm supra.
As to claims 2 and 3, Locascio discloses a chamber in the preferred embodiment devices can be in nearly any shape and in no way is limited to the circular or cylindrical shape illustrated in the accompanying figures. For example, the chamber may exhibit a variety of different shapes. The preferred embodiment devices and their various components are sized and/or configured such that after a period of time during which liquid and agent are flowing past one or more access ports, an amount of the agent diffuses through the respective access port(s) into the chamber. See e.g., [0063] of Locascio.  However, Locascio does not specifically disclose the chamber has an e.g., hexagonal shape.  Breznak discloses up to four (4) different compounds can be used simultaneously, thereby allowing the creation of as many as four (4) intersecting gradients within the gel in a two dimensional array (i.e. the x and y axes). Obviously, more complex designs (e.g. pentagonal or hexagonal chambers 12) permit creation of more than four (4) individual gradients. In addition, fabrication of chambers 12 with the gas-permeable material 12K (e.g. silicon membrane) separating the chamber 12 from a gas reservoir allows a diffusion gradient of gas (e.g. oxygen) through the gel to be established in the vertical dimension (i.e. the z axis).  See e.g., col. 9, line 60 to col. 10, line 4.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have a hexagonal shaped chamber . 
Response to Arguments
Applicant's arguments filed 9/7/21 have been fully considered but they are not persuasive. 
In response to applicant’s arguments on p. 9-10 of applicant’s reply, the Office respectfully disagrees.  During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification, unless a term has been given a special definition in the specification.  See MPEP 2111.  Furthermore, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



11/18/2021